                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
ARTUR and JULIA ANDRADE,           )
on behalf of themselves and all    )
others similarly situated,         )
                                   )
          Plaintiffs,              )
                                   )
     v.                            )     C.A. No. 18-385 WES
                                   )
OCWEN LOAN SERVICING, LLC,         )
et al.                             )
                                   )
          Defendants.              )
___________________________________)

                                 ORDER

WILLIAM E. SMITH, Chief Judge.

     Before the Court is Magistrate Judge Lincoln D. Almond’s

Report and Recommendation (“R&R”), ECF No. 20.   The R&R recommends

that the Court deny Defendants’ Motion to Dismiss Plaintiffs’ Class

Action Complaint, ECF No. 7, as moot, and that Plaintiffs’ Motion

for Leave to File an Amended Class Action Complaint, ECF No. 13,

be granted in part solely as to the proposed Count II breach of

contract claim.   Defendants object to the R&R on several grounds

(“Defs. Obj.”), ECF Nos. 23 and 24. This Court’s review of such

objections is de novo.     See Fed. R. Civ. P. 72(b)(3). For the

reasons set forth below, the Court ACCEPTS and ADOPTS the R&R over

Defendants’ objection.
       Because Defendants argue that the Plaintiffs’ amendment would

be futile, the Court evaluates Plaintiffs’ Motion to Amend under

the same standard of review as a motion to dismiss.     R&R 2; Fed.

R. Civ. P. 12(b)(6).    In Count II of their complaint, Plaintiffs

allege that Ocwen Loan Servicing, LLC (“Ocwen”) was operating as

an unlicensed third-party loan servicer, in violation of the

Emergency Cease and Desist Order (“Emergency Order”) issued by the

Rhode Island Department of Business Regulation (“RIDBR”), at the

time it foreclosed on Plaintiff’s property. Plaintiffs’ Complaint

¶26-27, ECF No.1, Exhibit 1.      The Court agrees with Magistrate

Judge Almond that Plaintiffs state a plausible breach of contract

claim, as “[i]t does not take a leap of logic to conclude that a

mortgagor who engages an unlicensed loan servicer to effectuate a

foreclosure is not acting in a manner prescribed by applicable

law.”    R&R 6.

       In Defendants’ Objection, they continue to raise several

factual defenses, all centered on how to interpret the Emergency

Order and subsequent Consent Order issued by the RIDBR, and whether

Defendants were in fact barred from operating as a third-party

mortgage servicer during the time period in question.     Def. Obj.

2-9.    However, the Court cannot resolve these factual questions at

this stage, where it must accept as true all plausible factual

allegations in the Complaint and draw all reasonable inferences in



                                  2
the Plaintiff’s favor.   Aulson v. Blanchard, 83 F.3d 1,3 (1st Cir.

1996).

     Accordingly, the Court fully ACCEPTS the R&R, ECF No. 20, and

adopts its reasoning.    Defendants’ Motion to Dismiss, ECF No. 7,

is DENIED as moot and Plaintiffs’ Motion to Amend, ECF No. 13, is

granted in part as to the Count II breach of contract claim.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: September 24, 2019




                                 3
